Exhibit 10.4
Core-Mark Holding Company, Inc.
2010 Long-Term Incentive Plan
NONQUALIFIED STOCK OPTION AWARD AGREEMENT
THIS AGREEMENT (the “Award Agreement”) is made effective as of
                     (the “Date of Grant”) between Core-Mark Holding Company,
Inc., a Delaware corporation (with any successor, the “Company”), and
                     (the “Participant”):
R E C I T A L S:
WHEREAS, the Company has adopted the Core-Mark Holding Company, Inc. 2010
Long-Term Incentive Plan (the “Plan”), which Plan is incorporated herein by
reference and made a part of this Award Agreement. Capitalized terms not
otherwise defined herein shall have the same meanings as in the Plan; and
WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1. Grant of the Option. The Company hereby grants to the Participant the right
and option (the “Option”) to purchase, on the terms and conditions hereinafter
set forth, all or any part of an aggregate of                      Shares,
subject to adjustment as set forth in the Plan. The Option is intended to be a
nonqualified stock option, and is not intended to be treated as an option that
complies with Section 422 of the Internal Revenue Code of 1986, as amended.
2. Option Price. The purchase price of the Shares subject to the Option shall be
$                     per Share (the “Option Price”), subject to adjustment as
set forth in the Plan.
3. Vesting. Subject to the Participant’s continued Service on each vesting date,
one-third of the Option (i.e.,                      Options) shall vest on the
first anniversary of the Date of Grant, and thereafter, the remaining two-thirds
of the Option in equal quarterly installments on each March 31, June 30,
September 30 and December 31 of                      and                     ,
so that                      Options shall vest on each such date.
At any time, the portion of the Option which has become vested as described in
this Section 3 is hereinafter referred to as the “Vested Portion.” The Vested
Portion of the Option shall remain exercisable for the period set forth in
Section 6.
4. Accelerated Vesting. Notwithstanding any provision herein to the contrary:
(a) In the event the Participant’s Service terminates due to death, Disability
or Retirement prior to the first anniversary of the Date of Grant, the unvested
portion of the Option shall vest on a pro rata basis based on the ratio of
(i) the number of complete months beginning on the Date of Grant and ending on
the date of the Participant’s termination of Service to (ii) thirty-six (36).

 

 



--------------------------------------------------------------------------------



 



(b) If, within one year following Change in Control, the Participant’s Service
is terminated by the Company without Cause or by the Participant with Good
Reason, the unvested portion of the Option shall become fully vested and
exercisable as of such date of termination of Service and shall remain
exercisable for, and shall otherwise terminate and thereafter be forfeited at
the end of, a period of 90 days following such date of termination of Service.
5. Forfeiture. Except as otherwise provided herein, if the Participant’s Service
is terminated for any reason, the Option shall, to the extent not then vested,
be cancelled by the Company without consideration and the Vested Portion of the
Option shall remain exercisable for the period set forth in Section 6.
6. Exercise of Option.
(a) Period of Exercise. Subject to the provisions of the Plan and this Award
Agreement, the Participant may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:
(i) the 10th anniversary of the Date of Grant;
(ii) the date that is ninety (90) days following termination of the
Participant’s Service for any reason other than death, Disability, or Cause;
(iii) the date that is one (1) year following termination of the Participant’s
Service due to death or Disability;
(iv) the date of termination of the Participant’s Service due to Cause.
(b) Method of Exercise.
(i) Subject to Section 4, the Vested Portion of the Option may be exercised by
delivering to the Company at its principal office written notice of intent to so
exercise; provided that the Option may be exercised with respect to whole Shares
only. Such notice shall specify the number of Shares for which the Option is
being exercised and shall be accompanied by payment in full of the Option Price.
In the event the Option is being exercised by the Participant’s representative,
the notice shall be accompanied by proof (satisfactory to the Committee) of the
representative’s right to exercise the Option. The payment of the Option Price
may be made at the election of the Participant (A) in cash or its equivalent
(e.g., by cashier’s check), (B) to the extent permitted by the Committee, in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee, (C) partly in cash and, to the extent permitted by the
Committee, partly in such Shares, (D) to the extent permitted by the Committee,
by reducing the number of Shares otherwise deliverable upon the exercise of the
Option by the number of Shares having a Fair Market Value equal to the Option
Price, or (E) if there is a public market for the Shares at such time, subject
to such requirements as may be imposed by the Committee, through the delivery of
irrevocable instructions to a broker to sell Shares obtained upon the exercise
of the Option and to deliver promptly to the Company an amount out of the
proceeds of such sale equal to the aggregate Option Price for the Shares being
purchased. The Committee may prescribe any other method of payment that it
determines to be consistent with applicable law. Neither the Participant nor the
Participant’s representative shall have any rights to dividends or other rights
of a stockholder with respect to Shares subject to an Option until the
Participant has given written notice of exercise of the Option, paid in full for
such Shares and, if applicable, has satisfied any other conditions imposed by
the Committee pursuant to the Plan.

 

2



--------------------------------------------------------------------------------



 



(ii) Notwithstanding any other provision of the Plan or this Award Agreement to
the contrary, the Option may not be exercised prior to the completion of any
registration or qualification of the Option or the Shares under applicable
securities or other laws, or under any ruling or regulation of any governmental
body or national securities exchange that the Committee shall in its sole
discretion determine to be necessary or advisable.
(iii) Upon the Company’s determination that the Option has been validly
exercised as to any of the Shares, the Company shall issue certificates in the
Participant’s name for such Shares. However, the Company shall not be liable to
the Participant for damages relating to any delays in issuing the certificates
to him, any loss of the certificates, or any mistakes or errors in the issuance
of the certificates or in the certificates themselves.
(iv) In the event of the Participant’s death, the Vested Portion of the Option
shall remain exercisable during the period set forth in Section 6 by the
Participant’s executor or administrator, or the person or persons to whom the
Participant’s rights under this Award Agreement shall pass by will or by the
laws of descent and distribution as the case may be. Any heir or legatee of the
Participant shall take rights herein granted subject to the terms and conditions
hereof.
7. No Right to Continued Service. The granting of the Option evidenced hereby
and this Award Agreement shall impose no obligation on the Company or any
Affiliate to continue the Service of the Participant and shall not lessen or
affect any right that the Company or any Affiliate may have to terminate the
Service of such Participant.
8. Securities Laws/Legend on Certificates. The issuance and delivery of Shares
shall comply with all applicable requirements of law, including (without
limitation) the Securities Act of 1933, as amended, the rules and regulations
promulgated thereunder, state securities laws and regulations, and the
regulations of any stock exchange or other securities market on which the
Company’s securities may then be traded. If the Company deems it necessary to
ensure that the issuance of securities under the Plan is not required to be
registered under any applicable securities laws, each Participant to whom such
security would be issued shall deliver to the Company an agreement or
certificate containing such representations, warranties and covenants as the
Company may deem necessary which satisfies such requirements. The certificates
representing the Shares shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.

 

3



--------------------------------------------------------------------------------



 



9. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant other
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided that
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance. No such permitted transfer of
the Option to heirs or legatees of the Participant shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof. During the Participant’s
lifetime, the Option is exercisable only by the Participant.
10. Adjustment of Option. Adjustments to the Option (or any of the Shares
underlying the Option) shall be made in accordance with the terms of the Plan.
11. Definitions. For purposes of this Award Agreement:
“Disability” shall have the meaning set forth in the Participant’s employment
agreement with the Company or its Affiliates, if any, or if the Participant is
not a party to an employment agreement with a definition of “Disability,” then
“Disability” means a disability that would entitle a Participant to payment of
monthly disability payments under any Company long-term disability plan.
“Good Reason” means the resignation of a Participant following the occurrence of
(A) a material reduction in the scope of the Participant’s authorities, duties
or responsibilities; (B) a material reduction in the Participant’s salary and
benefits (other than benefits under programs that apply to all similarly
situated employees or employees of the Company in general); or (C) a change in
the principal work location of the Participant of more than 100 miles from its
current location.
“Retirement” means the Participant’s termination of Service after the attainment
of age 65 with the intention not to seek future employment.
12. Withholding. The Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Option, its
exercise or any payment or transfer under or with respect to the Option and to
take such other action as may be necessary in the opinion of the Committee to
satisfy all obligations for the payment of such withholding taxes.
13. Notices. Any notification required by the terms of this Agreement shall be
given in writing and shall be deemed effective upon personal delivery or within
three (3) days of deposit with the United States Postal Service (or in the case
of non-U.S. Participant, the foreign postal service of the country in which the
Participant resides), by registered or certified mail, with postage and fees
prepaid. A notice shall be addressed to the Company, Attention: Human Resources,
at its principal executive office and to the Participant at the address that he
or she most recently provided to the Company.
14. Entire Agreement. This Award Agreement and the Plan constitute the entire
contract between the parties hereto with regard to the subject matter hereof.
They supersede any other agreements, representations or understandings (whether
oral or written and whether express or implied) which relate to the subject
matter hereof.

 

4



--------------------------------------------------------------------------------



 



15. Waiver. No waiver of any breach or condition of this Award Agreement shall
be deemed to be a waiver of any other or subsequent breach or condition whether
of like or different nature.
16. Successors and Assigns. The provisions of this Award Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and upon the Participant, the Participant’s assigns and the legal
representatives, heirs and legatees of the Participant’s estate, whether or not
any such person shall have become a party to this Award Agreement and agreed in
writing to be joined herein and be bound by the terms hereof.
17. Choice of Law; Jurisdiction; Waiver of Jury Trial. THIS AWARD AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF DELAWARE
WITHOUT REGARD TO CONFLICTS OF LAWS.
SUBJECT TO THE TERMS OF THIS AWARD AGREEMENT, THE PARTIES AGREE THAT ANY AND ALL
ACTIONS ARISING UNDER OR IN RESPECT OF THIS AWARD AGREEMENT SHALL BE LITIGATED
IN THE FEDERAL OR STATE COURTS IN DELAWARE. BY EXECUTING AND DELIVERING THIS
AWARD AGREEMENT, EACH PARTY IRREVOCABLY SUBMITS TO THE PERSONAL JURISDICTION OF
SUCH COURTS FOR ITSELF, HIMSELF OR HERSELF AND IN RESPECT OF ITS, HIS OR HER
PROPERTY WITH RESPECT TO SUCH ACTION. EACH PARTY AGREES THAT VENUE WOULD BE
PROPER IN ANY OF SUCH COURTS, AND HEREBY WAIVES ANY OBJECTION THAT ANY SUCH
COURT IS AN IMPROPER OR INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH
ACTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AWARD AGREEMENT.
18. Option Subject to Plan. By entering into this Award Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. The Option is subject to the Plan. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference (subject to the limitation set forth in Section 19). In the event
of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail. The Participant has had the opportunity to retain counsel,
and has read carefully, and understands, the provisions of the Plan and the
Award Agreement.
19. Amendment. The Committee may amend or alter this Award Agreement and the
Option granted hereunder at any time; provided that, subject to Articles 11, 12
and 13 of the Plan, no such amendment or alteration shall be made without the
consent of the Participant if such action would materially diminish any of the
rights of the Participant under this Award Agreement or with respect to the
Option.

 

5



--------------------------------------------------------------------------------



 



20. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
21. Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.

            CORE-MARK HOLDING COMPANY, INC.
      By:           Name:           Title:        

Agreed and acknowledged as
of the date first above written:

                 
 
PARTICIPANT
   

 

